Citation Nr: 1706312	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction of the disability rating for depression (to include insomnia, depression, and anxiety), from 30 to 0 percent, effective June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 2002 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reduced the Veteran's disability rating for insomnia from 30 percent to 0 percent, effective June 1, 2010.  A rating decision in January 2012 recharacterized the disability as depression (to include insomnia, depression, and anxiety), and increased the disability rating from 0 percent to 30 percent, effective June 1, 2010; in effect, restoring the previous rating reduction. 

The Veteran requested a Central Office Board hearing on his VA Form 9 in January 2012.  The Veteran raised the issue of entitlement to an increased rating for depression on the VA-Form 9.  The RO treated the Veteran's statement as a notice of disagreement with the 30 percent rating for depression assigned in the January 2012 rating decision, and denied the Veteran's claim for an increased rating in an April 2014 statement of the case.  However, the Veteran never filed a VA-Form 9 appeal regarding the increased rating issue.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).   Therefore, the increased rating claim for depression is not before the Board.  The Veteran's representative again raised the issue of an increased rating for depression in a January 2017 appellate brief; thus the Board is referring this matter to the AOJ.  

With respect to the Veteran's Board hearing request, as described in more detail below, given that there remains no case or controversy regarding the reduction claim on appeal, the appeal is dismissed and the hearing request is therefore moot.

The issue of an increased rating higher than 30 percent for depression has been raised by the record in a January 2017 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  A rating decision in January 2012 recharacterized the disability as depression (to include insomnia, depression, and anxiety), and increased the disability rating from 0 percent to 30 percent, effective June 1, 2010; in effect, restoring the previous rating reduction for insomnia from 30 to 0 percent, effective June 1, 2010.

2.  The Veteran did not appeal the rating or effective date assigned.


CONCLUSION OF LAW

There is no justiciable case or controversy on appeal before the Board with respect to the issue of a rating reduction for depression with insomnia and anxiety from 30 percent to 0 percent, effective June 1, 2010. 38 U.S.C.A. §§ 7104 (a), 7105 (West 2014); 38 C.F.R. §20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in January 2012 recharacterized the disability as depression (to include insomnia, depression, and anxiety), and increased the disability rating from 0 percent to 30 percent, effective June 1, 2010; in effect, restoring the previous rating reduction for insomnia from 30 to 0 percent, effective June 1, 2010.

The Veteran and his representative were notified of the decision and the appropriate appellate rights.  A notice of disagreement was received, but the Veteran did not file a VA-Form 9 appealing the matter after receiving a statement of the case.  

Although VA may waive any issue of timeliness in the filing of a substantive appeal, the fact that no substantive appeal has been filed in this case renders the question of a waiver moot.  Percy v. Shinseki, 23. Vet. App. 37 (2009). 

The Board acknowledges that, in a January 2017 appellate brief, the Veteran's representative made arguments in support of the Veteran's increased rating claim for depression; however, this matter is separate from the issue of a rating reduction. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (The propriety of the reduction and is not the same as an increased rating issue.).   

Accordingly, there is no justiciable case or controversy regarding the issue presented.  There are no remaining allegations of error of fact or law with respect to this claim. 38 U.S.C.A. §§ 7104 , 7105(d)(5) 5107 (West 2014); 38 C.F.R. § 20.101 (2016). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (2016). 

Because no specific error of fact or law remains, the Board is without jurisdiction to review the issue presented.  Accordingly, the appeal must be dismissed. 


ORDER

The appeal for whether the reduction of the disability rating for depression (to include insomnia, depression, and anxiety), from 30 to 0 percent, effective June 1, 2010, was proper, is dismissed.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


